UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5268



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE ELLIOTT COX,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
Chief District Judge. (5:06-cr-00034-FL)


Submitted:   October 24, 2007             Decided:   January 28, 2008


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Banumathi
Rangarajan, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Maurice   Elliott   Cox   appeals   his    180-month   sentence

imposed following his guilty plea to one count of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 924(g)(1)

(2000). Cox was sentenced pursuant to the Armed Career Criminal

Act, 18 U.S.C. § 924(e) (2000) (“ACCA”). On appeal, Cox contends

his sentence violates the Sixth Amendment.          Finding no error, we

affirm.

          Cox argues that the sentence imposed by the district

court violated Blakely v. Washington, 542 U.S. 296 (2004), because

he was neither charged with the predicate convictions underpinning

his sentence as an armed career criminal, nor did he admit to them.

Secondly, he argues that the specific findings necessary to trigger

the armed career criminal enhancement, namely whether a defendant’s

predicate offenses were violent felonies or serious drug offenses

and were committed on different occasions, should not be determined

by relying on information in judicial records, but rather should be

determined by a jury.     Cox’s first argument is foreclosed by

Shepherd v. United States, 544 U.S. 13, 20 (2005), in which the

Supreme Court held that a district court may rely on the fact of a

prior conviction for sentencing purposes.      See also United States

v. Cheek, 415 F.3d 349, 354 (4th Cir. 2005).        Cox’s second argument

is foreclosed by United States v. Thompson, 421 F.3d 278, 283 (4th

Cir. 2005), cert. denied, 547 U.S. 2005 (2006), in which this court


                                - 2 -
found that the nature of a particular offense as a violent felony

and the date of a conviction are inherent in the conviction itself

and conclusive judicial records.       Id. at 284 n.4, 286.      Further,

because one panel of this court may not overrule another, we

decline Cox’s invitation to overrule Thompson.           See United States

v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).        We therefore find no

error in the district court's classification of Cox as an armed

career criminal.

           Accordingly, we affirm Cox’s sentence. We dispense with

oral   argument    because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                   - 3 -